762 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IVAN PETTIS, PLAINTIFF-APPELLANT,v.JAMES McMONAGLE, JUDGE; JOHN T. CORRIGAN, PROSECUTOR; ANDREAOGLESBY; SANDRA SELDON RHODES; SONJA BARNER;JEROME SILER; SCOTT STEFL, DEFENDANTS-APPELLEES.
NO. 84-3944
United States Court of Appeals, Sixth Circuit.
3/13/85
ORDER

1
BEFORE:  MERRITT and WELLFORD, Circuit Judges; and GILMORE, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary relief from seven named individuals (judge, prosecutor, three witnesses, and two attorneys) in connection with plaintiff's state court criminal trial.  The district court dismissed the complaint and plaintiff has filed this appeal.  On appeal, plaintiff has filed an informal brief and has moved for the appointment of appellate counsel.


4
Upon consideration, we find ourselves in agreement with the district court.  In the order of dismissal, the district court thoroughly and accurately delineated the reasons for holding the complaint meritless.  We now affirm for the reasons set forth in that order.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the motion for the appointment of appellate counsel be denied and that the final order of the district court be and it hereby is affirmed.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation